Citation Nr: 0828020	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-11 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957 and from December 1959 to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In April 2007, the veteran filed a statement requesting a 
personal hearing before the RO.  This hearing has not been 
scheduled by the RO, and the request for a hearing has not 
been withdrawn.  To accord the veteran due process, the case 
must be remanded for an RO hearing.  38 C.F.R. § 3.103(c) 
(2007).

Accordingly, the case is remanded for the following action:

The RO must schedule the veteran for a 
hearing before an RO hearing officer with 
respect to his claims in this case.  
Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  If the appellant no 
longer desires a personal hearing before 
the RO in this matter, he must notify the 
RO promptly.  See 38 C.F.R. § 20.702 
(e)(2007).


No action is required by the veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




